Exhibit 10.34
 
 
EXECUTION COPY
 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
 
 
 
 
 
 
LICENSE AND SERVICES AGREEMENT
 
Between
 
PROTIVA AGRICULTURAL DEVELOPMENT COMPANY INC.
 
on the one hand,
 
and
 
PROTIVA BIOTHERAPEUTICS INC.
 
and
 
TEKMIRA PHARMACEUTICALS CORPORATION,
 
on the other hand
 
Dated:  January 12, 2014
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

      Page        
ARTICLE I – DEFINITIONS
1
 
1.1
General
1
 
1.2
Interpretation
9
ARTICLE II – LICENSE GRANTS AND RELATED RIGHTS
9
 
2.1
License Grants to Licensee
9
 
2.2
Sublicensing
10
 
2.3
Grant Back
10
 
2.5
Retained Rights
10
 
2.6
Rights in Bankruptcy
11
 
2.7
Diligence
11
 
2.8
Compliance With Applicable Laws
12
ARTICLE III – FINANCIAL PROVISIONS
12
 
3.1
Payments for Services
12
 
3.2
Payment for License
12
 
3.3
Other Payments
13
 
3.4
Protiva Subsection 85(1) Election
13
 
3.5
Tekmira Subsection 85(1) Election
14
ARTICLE IV – SERVICES
15
 
4.1
General
15
 
4.2
Operation
16
ARTICLE V – INTELLECTUAL PROPERTY
16
 
5.1
Ownership
16
 
5.2
Prosecution and Maintenance of Patents
17
 
5.3
Third-Party Infringement
17
 
5.3
Third-Party Infringement
18
 
5.4
Defense of Claims Brought by Third Parties
20
ARTICLE VI – CONFIDENTIAL INFORMATION AND PUBLICITY
21
ARTICLE VII – INDEMNIFICATION AND INSURANCE
23
 
7.1
Protiva Indemnification
23
 
7.2
Licensee Indemnification
23

 
 
-i-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

      Page          
7.3
Tender of Defense; Counsel
23
 
7.4
Insurance
25
ARTICLE VIII – TERM AND TERMINATION
25
 
8.1
Term
25
 
8.2
Material Breach
25
 
8.4
Rights in Bankruptcy
26
 
8.5
Consequences of Termination; Survival
26
 
8.6
Remedies
26
ARTICLE IX – MISCELLANEOUS
27
 
9.1
Representations and Warranties
27
 
9.3
Force Majeure
29
 
9.4
Consequential Damages
29
 
9.5
Assignment
30
 
9.6
Notices
30
 
9.7
Independent Contractors
31
 
9.8
Governing Law; Jurisdiction
31
 
9.9
Severability
31
 
9.1
No Implied Waivers
31
 
9.11
Headings
32
 
9.12
Entire Agreement; Amendment
32
 
9.13
Waiver of Rule of Construction
32
 
9.14
No Third-Party Beneficiaries
32
 
9.15
Further Assurances
32
 
9.16
Performance by Affiliates
32
 
9.17
Counterparts
32

 
 
 
 
-ii-

--------------------------------------------------------------------------------

 
LICENSE AND SERVICES AGREEMENT
 
This License and Services Agreement (this “Agreement”) is entered into as of
January 12, 2014 (the “Effective Date”), between Protiva Agricultural
Development Company Inc., a British Columbia corporation with a principal place
of business at 100-8900 Glenlyon Parkway, Burnaby, B.C., Canada V5J 5J8
(“PadCo”), on the one hand, and Protiva Biotherapeutics, Inc., a British
Columbia corporation with a principal place of business at 100-8900 Glenlyon
Parkway, Burnaby, B.C., Canada V5J 5J8 (“Protiva”), and Tekmira Pharmaceuticals
Corporation, a British Columbia corporation with a principal place of business
at 100-8900 Glenlyon Parkway, Burnaby, B.C., Canada V5J 5J8 (“Tekmira”), on the
other hand.
 
RECITALS
 
WHEREAS, Protiva and Tekmira own or Control Protiva Intellectual Property (as
defined below) that is useful for the delivery of a variety of oligonucleotide
products, including those that function through RNA interference or the
modulation of microRNAs;
 
WHEREAS, contemporaneously with the execution of this Agreement (a) Protiva is
granting Monsanto Canada, Inc., a Canadian corporation (“Monsanto Canada”), an
exclusive option pursuant to the terms of, and subject to the conditions in, the
Option Agreement (as defined below) by and among Monsanto Canada, Protiva,
Tekmira, and PadCo dated as of the Effective Date (as the same may be amended,
restated, or otherwise modified from time to time, the “Option Agreement”) and
(b) Protiva and Monsanto are entering into a services agreement (as the same may
be amended, restated, or otherwise modified from time to time, the
“Protiva-Monsanto Services Agreement”), pursuant to which, among other things,
Monsanto will conduct services for Protiva to screen Compounds and/or
Formulations according to the Research Program (each as defined below);
 
WHEREAS, PadCo is Protiva’s wholly-owned subsidiary, which was formed to engage
in the business, directly or indirectly, of Discovering, Developing,
Commercializing and Manufacturing products in the Agricultural Field (each as
defined below); and
 
WHEREAS, Protiva and Tekmira desire to grant Licensee licenses to Protiva
Intellectual Property, and Protiva desires to provide Licensee services related
to Developing and Commercializing the Products (each as defined below), upon the
terms and subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, PadCo, Tekmira and Protiva enter into this Agreement effective as
of the Effective Date:
 
ARTICLE I – DEFINITIONS
 
1.1 General. When used in this Agreement, each of the following terms, whether
used in the singular or plural, shall have the meanings set forth in this
Article I.
 
“Affiliate” means, with respect to a Person, any corporation, company,
partnership, joint venture and/or firm which controls, is controlled by, or is
under common control with such Person.  For purposes of the foregoing sentence,
“control” means (a) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, or (b) in the case of non-corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
equity interest with the power to direct the management and policies of such
non-corporate entities.
 
 
 

--------------------------------------------------------------------------------

 
“Agreement” has the meaning set forth in the introductory paragraph.
 
“Agricultural Field” means any and all applications in agriculture,
horticulture, forestry, aquaculture, and/or residential (e.g., lawn and garden)
markets relating to, for example, plants, fish, arthropods and/or pests and
pathogens thereof.  For the avoidance of doubt, Agricultural Field excludes, for
example: (a) all human and animal (other than fish and arthropods) therapeutic,
prophylactic, and diagnostic applications; and (b) modification of any cells,
tissues, or organisms for the purpose of manufacturing heterologous proteins,
peptides, or viruses for any purpose, including producing therapeutic products,
other than the modification of plants, plant cells, or plant tissues for the
purpose of manufacturing heterologous proteins, peptides, or viruses for
application to plants, fish, arthropods, and/or pests or pathogens thereof.
 
“Applicable Laws” means all applicable laws, statutes, rules, regulations,
guidelines, guidances, ordinances, orders, decrees, writs, judicial or
administrative decisions and the like of any nation or government, any state or
other political subdivision thereof, any entity exercising executive, judicial,
regulatory or administrative functions of or pertaining to government (including
any Governmental Authority), any tribunal or arbitrator of competent
jurisdiction, and any trade organization whose regulations have the force of
law.
 
“Background Patent Infringement Action” has the meaning set forth in Section
5.3(b).
 
“Call Option” has the meaning set forth in the Option Agreement.
 
“Call Period” has the meaning set forth in the Option Agreement.
 
“Channel Costs” means those costs incurred by a Party and its Affiliates in
preparing and utilizing distribution channels for a Product (including product
returns, customer rebates, dealer incentives, volume discounts, seed service
fees, cash discounts (pre-pay discounts), local competitive response,
transportation or cargo insurance, and some of which, by way of example, are
currently identified as “seed service fees,” “crop loss and replant,” “volume
discount,” and “seed action pack”), in all cases allocated to such Products in
accordance with GAAP.
 
“Closing” has the meaning set forth in the Option Agreement.
 
“Code” has the meaning set forth in Section 2.5.
 
“Combination Product” means any Product that incorporates other technology
and/or materials that embody Patents, Know-How, or other intellectual property
rights, benefits, and/or value, including for example, seeds, seed treatments
(chemicals or biopesticides), or transgenic or non-transgenic components of a
plant genome; provided, however, that a Product will only be a Combination
Product if such other technology and/or materials have been packaged and sold
separately at any time.
 
 
2

--------------------------------------------------------------------------------

 
“Commercial Milestone Payment” has the meaning set forth in Section 3.3(a).
 
“Commercialize” means any and all activities directed to marketing, promoting,
distributing, importing, having imported, exporting, having exported, selling
and having sold a Product, in each case for commercial purposes.
 
“Commercial Launch” means the first bona fide commercial sale of the Product in
an arm’s length transaction.
 
“Compound” means any molecule (a) that is Controlled by Protiva as of the
Effective Date, (b) Discovered by Protiva or any of its Affiliates under the
Research Program, or (c) becomes under the Control of Protiva or any of its
Affiliates during the period in which Protiva is providing Services pursuant to
the Research Program.
 
“Confidential Information” means all proprietary or confidential information and
materials, patentable or otherwise, of a Party disclosed by or on behalf of such
Party to the other Party before, on or after the Effective Date, chemical
substances, formulations, techniques, processes, methodology, equipment, data,
reports, Know-How, sources of supply, patent positioning, business plans, and
also each Party’s proprietary and confidential information of Third Parties in
possession of such Party under an obligation of confidentiality, whether or not
related to making, using or selling Products.
 
“Continuing JRC Term” has the meaning set forth in Section 5.7.
 
“Control,” “Controls” or “Controlled by” means, with respect to any Compound,
Formulation, or Protiva Intellectual Property, the possession of (whether by
ownership or license, other than pursuant to this Agreement), or the ability of
Protiva or any of its Affiliates to grant access to, or a license or sublicense
of, such Compound, Formulation, or Protiva Intellectual Property as provided for
herein without violating the terms of any agreement or other arrangement with
any Third Party existing at the time Protiva would be required hereunder to
grant (or cause its Affiliates to grant) Licensee such access or license or
sublicense.
 
“Cover,” “Covers” or “Covered by” means, with respect to a Product, that, but
for ownership of or a license or sublicense granted under a Valid Claim of a
Protiva Background Patent or Protiva Project Patent, the Discovery, Development,
Manufacture, and/or Commercialization with respect to such Product would
infringe such Patent (or, if such Patent is a patent application, would infringe
a patent issued from such patent application if such patent application were to
issue with the claims pending in the patent application as of the moment the
determination of “Cover,” “Covers,” or “Covered by” is being made).
 
“Develop,” “Developing” or “Development” means any and all activities, testing
and studies required to develop one or more Products for Regulatory Approval
and/or commercial sale.
 
“Diligence Buyout Payment” has the meaning set forth in Section 2.6(c).
 
“Diligence Period” has the meaning set forth in Section 2.6(a).
 
 
3

--------------------------------------------------------------------------------

 
“Disclosing Party” has the meaning set forth in the Option Agreement.
 
“Discover”, “Discovering” or “Discovery” means any and all research or discovery
activities in respect of a Compound, Formulation, or Product.
 
“Effective Date” has the meaning set forth in the introductory paragraph.
 
 “Formulation” means any chemical composition, including lipids, conjugates and
polymers formulated with a variety of excipients, that is (a) Controlled by
Protiva as of the Effective Date; (b) designed, screened or tested under the
Research Program; or (c) becomes under the Control of Protiva or any of its
Affiliates during the period in which Protiva is providing Services pursuant to
the Research Program.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
 
“Governmental Authority” means any United States or supra-national, foreign,
federal, state, local, provincial, or municipal government, governmental,
regulatory or administrative authority, agency, body, branch, bureau,
instrumentality or commission or any court, tribunal, or judicial or arbitral
body having relevant jurisdiction over a subject matter.
 
“Identified Infringement” has the meaning set forth in Section 5.4(b).
 
“Indemnified Party” has the meaning set forth in Section 7.3.
 
“Indemnifying Party” has the meaning set forth in Section 7.3.
 
“Infringement Action” means a Background Patent Infringement Action or a Project
Patent Infringement Action.
 
“Initiating Party” has the meaning set forth in Section 5.4(d).
 
“Insolvent Party” has the meaning set forth in Section 8.5.
 
“IP Counsel” has the meaning set forth in the Option Agreement.
 
“Joint Project Intellectual Property” means (a) all inventions that are
conceived jointly by: (i) Monsanto, employees of Monsanto, or other Persons
owing a duty to assign to Monsanto (“Monsanto Personnel”) and (ii) Protiva, any
of its Affiliates, employees of Protiva or any of its Affiliates, or other
Persons owing a duty to assign to Protiva or any of its Affiliates (“Protiva
Personnel”) in the conduct of activities under the Research Program (“Joint
Project Inventions”), (b) all Know-How that is developed, created, made,
discovered, or produced jointly by Monsanto Personnel and Protiva Personnel in
the conduct of activities under the Research Program, and (c) all tangible works
of expression that are co-authored by Monsanto Personnel and Protiva Personnel
in the conduct of activities under the Research Program.  In the event the same
invention is conceived of independently by both Monsanto Personnel and Protiva
Personnel in the conduct of activities under the Research Program, such
invention shall be Joint Project Intellectual Property.
 
 
4

--------------------------------------------------------------------------------

 
“Joint Project Patents” means Patents that are directed to Joint Project
Inventions.
 
“JRC” has the meaning set forth in the Option Agreement.
 
“JRC Protiva Project Infringement Matter” has the meaning set forth in Section
5.5.
 
“Knowingly” has the meaning set forth in the Option Agreement.
 
“Knowledge” has the meaning set forth in the Option Agreement.
 
“Know-How” means biological materials and other tangible materials, information,
data, inventions, practices, methods, protocols, formulas, formulations,
knowledge, know-how, trade secrets, processes, assays, skills, experience,
techniques and results of experimentation and testing,  patentable or otherwise
(but excluding any marketing, financial, commercial, personnel and other
business information and plans).
 
“Licensee” means PadCo or, in the event Monsanto Canada exercises the Call
Option and receives from PadCo an assignment of all of PadCo’s rights and
obligations under this Agreement, shall mean Monsanto Canada or any permitted
assignee of Monsanto Canada.
 
“Licensee Indemnitees” has the meaning set forth in Section 7.1.
 
“Losses” has the meaning set forth in Section 7.1.
 
“Manufacturing” or “Manufacture” means, with respect to a Product, all
activities associated with the production, manufacture, packaging, labeling,
releasing or processing of such Product.
 
“Monsanto” means Monsanto Company, a Delaware corporation.
 
“Monsanto Canada” has the meaning set forth in the recitals.
 
“Monsanto Improvements” has the meaning set forth in the Protiva-Monsanto
Services Agreement.
 
“Monsanto Project Intellectual Property” has the meaning set forth in the
Protiva-Monsanto Services Agreement.
 
“Net Sales” means Value Captured for a Product less Channel Costs.  Net Sales
shall also be consistent with GAAP.  For the avoidance of doubt, for a
Combination Product, Net Sales shall be equitably apportioned for the
contribution of Protiva Background Patents, Protiva Project Patents and/or Joint
Project Patents in the Combination Product in a manner generally consistent with
the then-current custom and practice.
 
“Non-Initiating Party” has the meaning set forth in Section 5.4(d). 
 
“Option Agreement” has the meaning set forth in the recitals.
 
“PadCo” has the meaning set forth in the introductory paragraph.
 
 
5

--------------------------------------------------------------------------------

 
“Party” means either Licensee or Protiva;  “Parties” means Licensee and
Protiva.  References to “Party” and “Parties”, as applicable, shall also refer
to Tekmira with respect to the Tekmira Patents and the rights and obligations
related thereto.
 
“Patent” means any patent (including any reissue, extension, substitution,
confirmation, re-registrations, re-examination, revival, supplementary
protection certificate, patents of addition, continuation, continuation-in-part,
or divisional) or patent application (including any provisional application,
non-provisional patent application, continuation, continuation-in-part,
divisional, PCT international applications or national phase applications), in
each case whether in the U.S. or any foreign country.
 
“Person” means an individual, corporation, limited liability company, syndicate,
association, trust, partnership, joint venture, unincorporated organization,
government agency or any agency, instrumentality or political subdivision
thereof, or other entity.
 
“Phase A” means the initial development activities outlined in the Research Plan
to be commenced pursuant to Section 2(e)(ii) of the Option Agreement.
 
“Phase B” means the activities outlined in the Research Plan to be commenced
pursuant to Section 2(e)(iii) of the Option Agreement.
 
“Phase C” means the activities outlined in the Research Plan to be commenced
pursuant to Section 2(e)(iv) of the Option Agreement.
 
“Product” means any product or process in the Agricultural Field Covered by a
Valid Claim of one or more of the Protiva Background Patents, Protiva Project
Patents, or Joint Project Patents.
 
“Project Patent Infringement Action” has the meaning set forth in Section
5.4(b).
 
“Proposed Abandonment” has the meaning set forth in Section 5.6.
 
“Protiva Background Patents” means Patents relevant to or useful in the
composition, formulation, or manufacture of Compounds and/or Formulations and/or
their use in the Agricultural Field that are (i) Controlled by Protiva and that
are (1) independent of the activities under the Research Program and (2) exist
(whether as pending applications, issued patents, or otherwise) as of the
Effective Date and/or (ii) Controlled by Protiva or any of its Affiliates and
that are (1) independent of the activities under the Research Program and (2)
exist (whether as pending applications, issued patents, or otherwise) at any
time during the period beginning immediately following the Effective Date and
ending on the date that is [***].  For purposes of Sections 2.5, 5.2(a), 5.3,
5.5, and 5.6 references to “Protiva Background Patents” shall be deemed to also
refer to Tekmira Patents (and, as applicable, references to Protiva shall be
deemed to refer to Tekmira).
 
“Protiva Indemnitees” has the meaning set forth in Section 7.2.
 
“Protiva Intellectual Property” means Protiva Know-How, Protiva Background
Patents, Protiva Project Patents, Protiva Research Data and Tekmira Patents.
 
 
6

--------------------------------------------------------------------------------

 
“Protiva Know-How” means Know-How relevant to or useful in the composition,
formulation, or manufacture of Compounds and/or Formulations and/or their use in
the Agricultural Field which is Controlled by (a) Protiva on the Effective Date
and/or (b) Protiva or any of its Affiliates at any time during the period
beginning immediately following the Effective Date and ending on the Closing
Date; provided, however, Protiva Know-How shall exclude Protiva Background
Patents, Protiva Project Patents, and Joint Project Intellectual Property.
 
“Protiva License” means all rights and licenses in and to the Protiva
Intellectual Property, and all other rights, granted to Licensee, or to which
Licensee is otherwise entitled, pursuant to this Agreement, together with the
benefit of (and subject to) all representations, warranties, covenants, and
terms related to the Protiva Intellectual Property as set forth in this
Agreement.
 
“Protiva-Monsanto Services Agreement” has the meaning set forth in the recitals.
 
“Protiva Note” means a non-interest-bearing demand promissory note in the
principal amount of [***].
 
“Protiva Project Inventions” means inventions that are not Joint Project
Intellectual Property and that are conceived by Protiva Personnel in the conduct
of the Services or other activities under the Research Program pursuant to this
Agreement.
 
 “Protiva Project Patents” means Patents that are directed to Protiva Project
Inventions.
 
“Protiva Purchase Price” shall mean [***].
 
“Protiva Research Data” has the meaning set forth in Section 4.3.
 
“Receiving Party” has the meaning set forth in the Option Agreement.
 
“Record Retention Period” has the meaning set forth in Section 3.3(c).
 
“Research” or “Researching” means identifying, evaluating, testing, validating
and/or optimizing Compounds, Formulations or Products.
 
“Research Plan” has the meaning set forth in the Option Agreement.
 
“Research Program” means the program to design and synthesize Compounds and/or
Formulations and to conduct research and development activities for such
Compounds and/or Formulations as described in the Research Plan.
 
“Response Deadline” has the meaning set forth in Section 5.6.
 
“Services” has the meaning set forth in Section 4.1.
 
“Solvent Party” has the meaning set forth in Section 8.5.
 
“Sublicensee” means a Third Party to whom Licensee has granted a sublicense
pursuant to the terms hereof.
 
 
7

--------------------------------------------------------------------------------

 
“Tax Act” means the Income Tax Act (Canada).
 
“Tax Value” shall mean, in respect of the rights transferred to the Licensee
hereunder, where the respective transferred right is eligible capital property
under the Tax Act, the least of the amounts referred to in subparagraphs
85(1)(d)(i), (ii) and (iii) of the Tax Act; where the where the respective
transferred right is capital property under the Tax Act, the least of the
amounts referred to in subparagraphs 85(1)(c.1)(i) and (ii) of the Tax Act; and
where the where the respective transferred right is depreciable property under
the Tax Act, the least of the amounts referred to in subparagraphs 85(1)(e)(i),
(ii) and (iii) of the Tax Act.
 
“Tekmira Patents” means Patents relevant to or useful in the composition,
formulation, or manufacture of Compounds and/or Formulations and/or their use in
the Agricultural Field that are Controlled by Tekmira as of the Effective Date,
other than the Patents listed on Exhibit A.
 
“Tekmira Purchase Price” shall mean [***].
 
“Term” means the term described in Section 8.1.
 
“Territory” means worldwide.
 
“Third Party” means any Person other than Protiva, Licensee or any of their
respective Affiliates.
 
“Third Party Claim” has the meaning set forth in Section 7.3.
 
“Trade Secret Disclosure Provisions” means the provisions set out in Section
12(l) of the Option Agreement that govern disclosure and use of Confidential
Information of Protiva relating to the chemical compositions of Compounds and
Formulations.
 
“Transferred Protiva Rights” means the licenses granted by Protiva to Licensee
set forth in Section 2.1.
 
“Transferred Tekmira Rights” means the licenses granted by Tekmira to Licensee
set forth in Section 2.1.
 
“Transaction Agreements” shall mean this Agreement, the Protiva-Monsanto
Services Agreement, the Option Agreement, and such other documents entered into
in connection therewith.
 
“Valid Claim” means a claim of: (a) an issued and unexpired Protiva Project
Patent, Protiva Background Patent, or Joint Project Patent, as applicable, which
claim has not been revoked or held unenforceable, unpatentable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
which is not appealable or has not been appealed within the time allowed for
appeal, and which has not been abandoned, disclaimed, denied, or admitted to be
invalid or unenforceable through reissue, re-examination or disclaimer or
otherwise, or (b) a patent application that is a Protiva Project Patent, a
Protiva Background Patent, or a Joint Project Patent claiming an invention that
is Joint Intellectual Property, as applicable, that has not been pending for
more than eight years after the original priority date for said application and
that has not been cancelled, withdrawn or abandoned, or finally rejected by an
administrative agency action, which is not appealable or has not been appealed
within the time allowed for appeal; provided, however, that for purposes of
defining Products for purposes of Section 3.3(a), a claim of a pending
application shall be a Valid Claim only if such claim has been identified in an
office action (or other office communication) issued by the U.S. Patent and
Trademark Office in connection with the prosecution of such application (x) as
allowable, or (y) allowable but for its dependency on a rejected independent
claim (the conditions of (x) and (y) collectively referred to as “Allowable”)
during the 10-year period following the Commercial Launch of the first Product,
such claim as Allowable Covers the Product, and, during such period, the
designation of such claim as Allowable has not been reversed or otherwise
rejected in subsequent prosecution of such application and no substantive
amendments have been made to such claim (or any claims from which it depends)
during prosecution of such application since its designation as Allowable,
wherein the substantive amendment(s) results in the claim no longer Covers the
Product.
 
 
8

--------------------------------------------------------------------------------

 
“Value Captured” means the gross amount invoiced on sales of the Products by a
Party and its Affiliates and Sublicensees in the Agricultural Field in the
Territory.  For a Combination Product, the Value Captured shall be determined in
accordance with the foregoing sentence, except that the gross amount invoiced on
sales of the Combination Product will be reduced on a per unit basis by the
invoice amount of the other technology and/or materials in the Combination
Product when sold separately.
 
1.2 Interpretation.  Words such as “herein”, “hereinafter”, “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a section,
paragraph or clause in which such words appear, unless the context otherwise
requires.  Enumerative references to sections, paragraphs or clauses, or
exhibits, without reference to an explicit agreement, document or exhibit, refer
to this Agreement or exhibits attached to this Agreement, as applicable.  The
singular shall include the plural, and each masculine, feminine and neuter
reference shall include and refer also to the others, unless the context
otherwise requires.  The words “include”, “includes” and “including” are deemed
to be followed by “without limitation” or words of similar import.  Except where
the context otherwise requires, the word “or” is used in the inclusive sense
(and/or).  All dollar amounts are expressed in U.S. dollars.
 
ARTICLE II – LICENSE GRANTS AND RELATED RIGHTS
 
2.1 License Grants to Licensee.  Subject to the terms and conditions of this
Agreement, Protiva (and with respect to the Tekmira Patents only, Tekmira)
hereby grants to Licensee an irrevocable, worldwide, perpetual (subject to
Article VIII), fully paid-up, transferrable (subject to Section 9.4),
sublicensable (subject to Section 2.2), exclusive (even as to Protiva, except as
provided in Section 2.3, and even as to Tekmira with respect to the Tekmira
Patents) right and license under the Protiva Intellectual Property for all
purposes in the Agricultural Field, including to Discover, Develop,
Commercialize and Manufacture Products, and to discover, develop, commercialize,
and manufacture other products and processes that use or employ Protiva
Intellectual Property, in the Agricultural Field.  In the event Licensee
reasonably determines that any Patent or Know-How owned or Controlled by Tekmira
or its Affiliate (other than Protiva) to which Licensee does not have a license
under this Agreement is relevant to or useful in the composition, formulation,
or manufacture of Compounds and/or Formulations and/or their use in the
Agricultural Field, then upon Licensee’s request, Protiva shall cause Tekmira or
such Affiliate to promptly grant a license in and to such Patent or Know-How to
Licensee under this Agreement, and such Patent or Know-How shall thereafter be
included in Protiva Intellectual Property for all purposes of this
Agreement.  For the avoidance of doubt, Protiva has not granted to Licensee any
right or license to the Protiva Intellectual Property outside of the
Agricultural Field.
 
 
9

--------------------------------------------------------------------------------

 
2.2 Sublicensing.  Licensee shall not have the right to sublicense any of the
rights or licenses granted to it under this Agreement prior to the first to
occur of the Closing or the termination of the Option Agreement; however, in the
event Monsanto Canada exercises the Call Option and either acquires all of the
outstanding capital stock of Licensee or receives from Licensee an assignment of
all of Licensee’s rights and obligations under this Agreement, then, following
such acquisition or assignment, the following provisions shall apply:
 
(a) Licensee may grant sublicenses to the Protiva Intellectual Property solely
for use in the Agricultural Field; provided, however, that any sublicense
granted by Licensee shall be subject and subordinate to the terms and conditions
of this Agreement and shall contain terms and conditions consistent with those
in this Agreement.  Licensee shall assume full responsibility for the
performance of all obligations and observance of all terms herein under the
licenses granted to it.  If Licensee becomes aware of a material breach of any
sublicense by a Sublicensee, Licensee shall promptly notify Protiva of the
particulars of same and take all reasonable efforts to enforce the terms of such
sublicense.  Any agreement between Licensee and the Sublicensee shall provide
that such Sublicensee may only use the Confidential Information of Protiva in
accordance with terms of this Agreement applicable to Licensee’s use of such
Confidential Information and subject to provisions at least as stringent as
those set forth in Article VI, and Protiva shall be an express third party
beneficiary of such agreement, including provisions related to use and
disclosure of Confidential Information.  Subject to the foregoing provisions of
this Section 2.2(a), Sublicensees shall have the right to further sublicense
Protiva Intellectual Property in the Agricultural Field to Third Parties.
 
(b) Unless otherwise provided in this Agreement, Licensee shall notify Protiva
within thirty (30) days after execution of a sublicense entered into hereunder
and provide a copy of the fully executed sublicense agreement to Protiva within
the same time, which shall be treated as Confidential Information of Licensee
under Article VI.
 
2.3 Grant Back.  Licensee agrees to grant and hereby grants to Protiva a
non-exclusive right and license under the Protiva Intellectual Property to
Discover and Develop Products in the Agricultural Field for purposes of (a)
performing the Services and (b) granting to Monsanto a license to use the
Protiva Intellectual Property as set forth in the Protiva-Monsanto Services
Agreement.  This right and license shall terminate immediately, without notice,
upon termination of Protiva’s obligation to provide the Services, as set forth
in Section 4.4 below.
 
2.4 Retained Rights.  Protiva expressly retains any rights not expressly granted
to Licensee under this Article II (or otherwise under this Agreement).  Nothing
in Section 2.1 limits Protiva’s ability to perform its obligations under this
Agreement, the Protiva-Monsanto Service Agreement or the Option Agreement.  For
purposes of clarity and without limitation, Protiva has exclusively retained
(even as to Licensee) the right to use and employ Protiva Intellectual Property
(alone or with Third Parties) in connection with any and all activities related
to the Discovery, Development, Commercialization and manufacture (including
Manufacture) of Compounds, Formulations and products outside the Agricultural
Field in the Territory.
 
 
10

--------------------------------------------------------------------------------

 
2.5 Rights in Bankruptcy.  All licenses and rights to licenses granted under or
pursuant to this Agreement by Protiva to Licensee are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (the “Code”), licenses of rights to “intellectual property” as defined
under Section 101(35A) of the Code.  Licensee, as a licensee of such rights
under this Agreement, shall retain and may fully exercise all of its rights and
elections under the Code, and that upon commencement of a bankruptcy proceeding
by or against Protiva (or any Affiliate of Protiva that owns or Controls Protiva
Intellectual Property) under the Code, Licensee shall be entitled to a complete
duplicate of, or complete access to (as Licensee deems appropriate), any such
intellectual property and all embodiments of such intellectual property.  Such
intellectual property and all embodiments thereof shall be promptly delivered to
Licensee (a) upon any such commencement of a bankruptcy proceeding upon written
request therefore by Licensee, unless Protiva (or its Affiliate) elects to
continue to perform all of its obligations under this Agreement or (b) if not
delivered under (a) above, upon the rejection of this Agreement by or on behalf
of Protiva upon written request therefor by Licensee.  The foregoing provisions
are without prejudice to any rights Licensee may have arising under the Code or
other Applicable Law.
 
2.6 Diligence.   In the event Monsanto Canada exercises the Call Option and
either acquires all of the outstanding capital stock of Licensee or receives
from Licensee an assignment of all of Licensee’s rights and obligations under
this Agreement then, following such acquisition or assignment, the following
provisions shall apply:
 
(a) Subject to Section 2.6(c) below, during the period of time beginning upon
termination of Protiva’s obligation to provide the Services, as set forth in
Section 4.4 below, and ending on the expiration of the 10-year period following
Commercial Launch of the first Product or earlier date of payment to Protiva
pursuant to Section 3.3(a) below (the “Diligence Period”), Licensee shall use
commercially reasonable efforts to Develop, Manufacture, and Commercialize a
Product.
 
(b) Whether certain efforts by Licensee are deemed to be “commercially
reasonable” for purposes of this Section 2.6 shall be determined in light of all
relevant factors in all of the relevant jurisdictions in the Territory, taken as
a whole, including but not limited to: the perceived market potential of any
Product (including anticipated or actual profit margin); the anticipated level
of regulatory approval that may be available for such Product (including any
restrictions on the use thereof); the level of intellectual property protection
of such Product; the presence of third-party intellectual property that may
impact the marketability of such Product (including any claims made or
threatened by third parties that the manufacture, marketing or sale of such
Product infringes, violates or misappropriates the intellectual property of such
third parties); the presence or absence of particularly difficult manufacturing
issues; and the expected competitive position of such Product vis-à-vis other
products that may have been or may be developed, marketed and sold for the same
or similar use, including with respect to the expected or actual efficacy and
cost of such Product when compared to such other products.  Licensee shall not
be deemed to be in breach of this Section 2.6(b) for any particular period
unless Licensee’s efforts with respect to Products during such period, taken as
a whole, or in combination with efforts in prior periods, taken as a whole, are
not commercially reasonable.
 
 
11

--------------------------------------------------------------------------------

 
(c) Licensee may terminate its obligations under this Section 2.6 at any time
prior to the expiration of the Diligence Period, effective immediately upon
payment to Protiva of an amount equal to [***] (the “Diligence Buyout
Payment”).  In addition, upon such payment, Protiva’s rights and Licensee’s
obligations under Section 3.3 shall terminate and, in no event, shall any
payments be made to Protiva pursuant to Section 3.3(a).  The amount of the
Diligence Buyout Payment shall be reduced, if applicable, in accordance with
Monsanto’s right of set off and/or any reduction in the amount of the Diligence
Buyout Payment as a result of a Change of Control of Protiva or Tekmira, in each
case under the Option Agreement.
 
2.7 Compliance With Applicable Laws.  Each Party shall conduct its obligations
under this Agreement, and conduct the Discovery, Development, Manufacture and
Commercialization of the Products, in all material respects in accordance with
Applicable Laws.
 
ARTICLE III – FINANCIAL PROVISIONS
 
3.1 Payments for Services.  In consideration of the performance by Protiva of
the Services, Licensee shall pay to Protiva the following amounts:
 
(a) [***] within five business days of the Effective Date;
 
(b) [***] within five business days of receipt by Licensee of the Option Phase B
Initiation Payment (as defined in the Option Agreement); and
 
(c) [***] within five business days of receipt by Licensee of the Option Phase C
Initiation Payment (as defined in the Option Agreement).
 
If Monsanto Canada exercises the Call Option prior to completion of Phase C,
Monsanto shall have the right, but not the obligation, to pay Protiva for
Services to be performed in any phase subsequent to the phase in which the Call
Option was exercised, and Protiva shall perform all Services for which it is
paid, subject to Section 4.1 below.  For the avoidance of doubt, any release of
Protiva’s obligation to perform all or part of the Services for any such phase,
in accordance with Section 4.1 below, shall not reduce the amount due to Protiva
for Services to be performed in such phase, as such amounts are set out in this
Section 3.1.
 
3.2 Payment for License.
 
(a) As consideration for the Transferred Protiva Rights, and in full
satisfaction of the Protiva Purchase Price, the Licensee shall, on the Effective
Date, (i) issue to Protiva the Protiva Note (the principal amount of which shall
be a one-time, non-refundable, non-creditable amount), (ii) allot and issue to
Protiva one Class B Common share without par value in the capital stock of the
Licensee as a fully paid and non-assessable share, and (iii) grant to Protiva
the rights set out in Section 3.3.
 
(b) As consideration for the Transferred Tekmira Rights, and in full
satisfaction of the Tekmira Purchase Price, the Licensee shall, on the Effective
Date, allot and issue to Tekmira one Class A Common share without par value in
the capital stock of the Licensee as a fully paid and non-assessable share.
 
 
12

--------------------------------------------------------------------------------

 
3.3 Other Payments.
 
(a) Subject to Section 2.6(c) above, Licensee shall additionally pay promptly to
Protiva a one-time, non-refundable, non-creditable payment in the amount of
[***] upon the first to occur, if either, of (i) the Net Sales in the Territory
of Products by Monsanto or its Affiliates equals or exceeds [***] in any single
year during the 10-year period following Commercial Launch of the first Product,
or (ii) the aggregate Net Sales in the Territory of Products by Monsanto or its
Affiliates equals or exceeds [***] cumulatively over the 10-year period
following the Commercial Launch of the first such Product (the “Commercial
Milestone Payment”).  The amount of the Commercial Milestone Payment shall be
reduced, if applicable, in accordance with Monsanto’s right of set off and/or
any reduction in the amount of the Commercial Milestone Payment as a result of a
Change of Control of Protiva or Tekmira, in each case under the Option
Agreement.
 
(b) Any payments due from Licensee to Protiva under Section 3.3 of this
Agreement that are not paid by the date such payments are due shall bear
interest at [***] per month from the date such unpaid payments are due until
paid in full.  The foregoing interest shall be in addition to any other remedies
that the Protiva may have pursuant to this Agreement.
 
(c) During the period of time beginning upon termination of Protiva’s obligation
to provide the Services, as set forth in Section 4.4 below, and ending on
expiration of the 10-year period following Commercial Launch of the first
Product (or, if applicable, the earlier date upon which payment is made by
Licensee to Protiva pursuant to Section 2.6(c) or Section 3.3(a)) (the “Record
Retention Period”), Licensee shall maintain and retain (and shall cause Monsanto
and its Affiliates to maintain and retain) complete and accurate books of
account and records covering all transactions relating to payment of amounts
that may be due under Section 3.3(a) of this Agreement and, unless payment has
been made by Licensee pursuant to Section 2.6(c), then until expiration of the
two (2) year period following expiration of the Record Retention Period, shall
make such books and records available for inspection and audit by Protiva’s
authorized representative (which shall be a national certified public accounting
firm), subject to reasonable precautions to protection of confidential
information of Licensee, Monsanto, or its Affiliates (including Confidential
Information), for the purpose of verifying the accuracy of all payments due
under Section 3.3(a) of this Agreement.  Protiva shall pay the cost of such
audit unless it discovers that Licensee has underreported aggregate Gross
Profits during any year in the Record Retention Period to Protiva by an amount
of at least [***], in which case the costs of such audit shall be borne by
Licensee.
 
3.4 Protiva Subsection 85(1) Election
 
(a) Protiva and Licensee will jointly make and file an election under subsection
85(1) of the Tax Act (the “Protiva Election”) in the prescribed form and within
the time required by subsection 85(6) of the Tax Act in respect of the transfer
of the Transferred Protiva Rights and will elect therein that the elected
amount, which will be deemed to be Protiva’s proceeds of disposition and the
Licensee’s cost of the Transferred Protiva Rights, will be the greater of (i)
the principal amount of the Protiva Note, and (ii) Protiva’s Tax Value in
respect of the Transferred Protiva Rights at the time of the transfer (the
“Protiva Elected Amount”).
 
 
13

--------------------------------------------------------------------------------

 
(b) If the Canada Revenue Agency or any other competent authority at any time
hereafter proposes to issue or issues any assessment or assessments on the basis
that the fair market value of the Transferred Protiva Rights at the time of
transfer is greater or less than the Protiva Purchase Price, then:
 
(i) upon the fair market value of the Transferred Protiva Rights being finally
determined by the Agreement of Protiva and the Licensee with the Canada Revenue
Agency if they do so agree, or by final determination by a court of competent
jurisdiction if they do not, the Protiva Purchase Price will be deemed
conclusively to have always been the amount so determined, and this Agreement
will be deemed to be amended as of the Effective Date to reflect such Protiva
Purchase Price as determined under this Section 3.4(b)(i); and
 
(ii) if permitted under the Tax Act or the administrative discretion of the
Canada Revenue Agency, Protiva at its sole discretion may file an amended
election under subsection 85(7.1) of the Tax Act along with the appropriate
penalty payment reporting a new fair market value of the Transferred Protiva
Rights based on the amounts determined pursuant to section 3.4(b)(i) of this
Agreement.
 
(c) If the Canada Revenue Agency or any other competent authority at any time
hereafter proposes to issue or issues any assessment or assessments, on the
basis that the Protiva Elected Amount set out in the Protiva Election is greater
or less than the applicable Tax Values of the Transferred Protiva Rights, then:
 
(i) upon the applicable Tax Values being finally determined, by the Agreement of
Protiva and the Licensee with the Canada Revenue Agency if they do so agree, or
by final determination by a court of competent jurisdiction if they do not, the
Protiva Elected Amount will be deemed conclusively to have always been such
finally determined Tax Value; and
 
(ii) if permitted under the Tax Act or the administrative discretion of the
Canada Revenue Agency, Protiva at its sole discretion may file an amended
election under subsection 85(7.1) of the Tax Act along with the appropriate
penalty payment electing such amount as is deemed to be the Protiva Elected
Amount under Section 3.4(c)(i).
 
3.5 Tekmira Subsection 85(1) Election
 
(a) Tekmira and Licensee will jointly make and file an election under subsection
85(1) of the Tax Act (the “Tekmira Election”) in the prescribed form and within
the time required by subsection 85(6) of the Tax Act in respect of the transfer
of the Transferred Tekmira Rights and will elect therein that the elected
amount, which will be deemed to be Tekmira’s proceeds of disposition and the
Licensee’s cost of the Transferred Tekmira Rights, will be Tekmira’s Tax Value
in respect of the Transferred Tekmira Rights at the time of the transfer (the
“Tekmira Elected Amount”).
 
 
14

--------------------------------------------------------------------------------

 
(b) If the Canada Revenue Agency or any other competent authority at any time
hereafter proposes to issue or issues any assessment or assessments on the basis
that the fair market value of the Transferred Tekmira Rights at the time of
transfer is greater or less than the Tekmira Purchase Price, then:
 
(i) upon the fair market value of the Transferred Tekmira Rights being finally
determined by the Agreement of Tekmira and the Licensee with the Canada Revenue
Agency if they do so agree, or by final determination by a court of competent
jurisdiction if they do not, the Tekmira Purchase Price will be deemed
conclusively to have always been the amount so determined, and this Agreement
will be deemed to be amended as of the Effective Date to reflect such Tekmira
Purchase Price as determined under this Section 3.5(b)(i); and
 
(ii) if permitted under the Tax Act or the administrative discretion of the
Canada Revenue Agency, Tekmira at its sole discretion may file an amended
election under subsection 85(7.1) of the Tax Act along with the appropriate
penalty payment reporting a new fair market value of the Transferred Tekmira
Rights based on the amounts determined pursuant to section 3.5(b)(i) of this
Agreement.
 
(c) If the Canada Revenue Agency or any other competent authority at any time
hereafter proposes to issue or issues any assessment or assessments, on the
basis that the Tekmira Elected Amount set out in the Tekmira Election is greater
or less than the applicable Tax Values of the Transferred Tekmira Rights, then:
 
(i) upon the applicable Tax Values being finally determined, by the Agreement of
Tekmira and the Licensee with the Canada Revenue Agency if they do so agree, or
by final determination by a court of competent jurisdiction if they do not, the
Tekmira Elected Amount will be deemed conclusively to have always been such
finally determined Tax Value; and
 
(ii) if permitted under the Tax Act or the administrative discretion of the
Canada Revenue Agency, Tekmira at its sole discretion may file an amended
election under subsection 85(7.1) of the Tax Act along with the appropriate
penalty payment electing such amount as is deemed to be the Tekmira Elected
Amount under Section 3.5(c)(i).
 
ARTICLE IV – SERVICES
 
4.1 General.  Subject to the terms and conditions of this Agreement, Protiva
agrees to use its reasonable best efforts to provide to Licensee the research
services described in the Research Plan as services to be provided by Protiva
(the “Services”); provided, however, that if Monsanto Canada exercises the Call
Option prior to completion of Phase C, Monsanto, by written notice to Protiva,
may release Protiva from some or all of its obligations in respect of (and, for
the avoidance of doubt, not expand, absent Protiva’s prior written consent) the
Services to be provided by Protiva after exercise of the Call Option and until
completion of the last phase (i.e., Phase A, Phase B, or Phase C) for which
Protiva has been paid for its Services (i.e., through completion of the phase in
which the Call Option is exercised and through completion of any subsequent
phase for which Protiva has been engaged to provide Services in the manner
described in the last paragraph of Section 3.1).
 
 
15

--------------------------------------------------------------------------------

 
4.2 Operation.  Protiva’s activities under this Agreement, including without
limitation the performance of Services, shall be coordinated by the JRC
established pursuant to the Option Agreement in accordance with the terms and
conditions thereof.  Such coordination shall include a quarterly review by the
JRC of research deliverables performed by Protiva for Licensee and relevant
supporting documentation.  Subject to the oversight and direction of the JRC,
Protiva shall be responsible for the administrative management and operations of
the Services in accordance with the Research Plan.  The Services shall be
conducted at and coordinated from the facilities of Protiva under the direction
and supervision of a qualified program director employed by Protiva, with the
understanding that (a) Protiva shall be responsible for the supply of the
Compounds and/or Formulations in accordance with the Research Plan, (b) certain
confirmatory activities may be conducted at Protiva as further described in the
Research Plan and (c) certain activities may be conducted at Third Party
contract facilities selected by and accountable to Protiva as further described
in the Research Plan, provided that such Third Parties are bound by written
agreements regarding confidentiality and ownership of intellectual property
consistent with the provisions of this Agreement.
 
4.3 Data and Reports. Subject to the confidentiality provisions of this
Agreement and the Option Agreement, Protiva shall provide to Licensee and the
JRC (a) a summary report of all Services performed by Protiva and data generated
in the performance of such Services on a quarterly basis or as otherwise agreed
upon by the JRC; (b) as requested by the JRC, the actual raw data generated by
or on behalf of Protiva in performance of the Services; and (c) such other
reports, data, and information as may be required pursuant to the Research Plan
((a), (b), and (c) collectively, the “Protiva Research Data”); provided,
however, that Protiva shall not provide to Licensee or the JRC the chemical
compositions of any Compounds or Formulations Discovered by, Developed by, that
come under the Control of, or that are otherwise used by or on behalf of,
Protiva or any of its Affiliates under the Research Program or in connection
with the provision of Services that are the Confidential Information of Protiva,
unless Monsanto specifically requests disclosure of such chemical compositions,
in which event such disclosure shall be made subject to the Trade Secret
Disclosure Provisions.
 
4.4 Termination of Obligations. Protiva’s obligation to provide Services under
this Agreement shall terminate on the first to occur of (a) termination of this
Agreement, (b) Monsanto Canada’s exercise of the Call Option following
completion of Phase C, or (c) following Monsanto Canada’s exercise of the Call
Option prior to completion of Phase C, upon Protiva’s completion of Services to
be provided by Protiva pursuant to this Agreement through completion of the
phase (i.e., Phase A, Phase B, or Phase C) during which the Call Option was
exercised and any subsequent phase for which Protiva is paid for its Services in
accordance with Section 3.1 above.
 
ARTICLE V – INTELLECTUAL PROPERTY
 
5.1 Ownership.  Subject to the licenses granted by Protiva herein, Protiva is
and shall at all times remain the owner of the Protiva Intellectual Property,
including, for the avoidance of doubt, Protiva Project Patents.  As more
particularly set forth in the Protiva-Monsanto Services Agreement, and subject
to the license granted by Monsanto in the Protiva-Monsanto Services Agreement,
Monsanto is and shall at all times remain owner of any Joint Project
Intellectual Property.
 
 
16

--------------------------------------------------------------------------------

 
5.2 Prosecution and Maintenance of Patents.
 
(a) Subject to Section 5.6, Protiva shall have the sole right and
responsibility, in its sole discretion and at its sole cost and expense, to
file, prosecute, maintain and/or abandon patent protection in the Territory for
Protiva Background Patents.
 
(b) During the Term, decisions regarding the filing of Patent protection in the
Territory for Protiva Project Inventions and decisions regarding the
prosecution, maintenance and/or abandonment of Protiva Project Patents in the
Territory shall be made by Protiva and/or the JRC in accordance with the
applicable provisions of the Option Agreement and, subject to and in accordance
with such provisions, Protiva shall be responsible for implementing Protiva’s
and/or the JRC’s decisions regarding the filing, prosecution, maintenance,
and/or abandonment of Protiva Project Patents in the Territory.  Except as
otherwise set out in the Option Agreement, all costs and fees incurred in
connection with the filing, prosecution, maintenance and/or abandonment of all
Protiva Project Patents through the Exercise Date (if the Call Option is
exercised) shall be the sole responsibility of Protiva; all costs and fees
incurred in connection with the filing, prosecution, maintenance and/or
abandonment of all Protiva Project Patents after the Exercise Date (if the
Closing occurs) shall be the sole responsibility of Licensee.
 
5.3 Third-Party Infringement of Protiva Background Patents.
 
(a) Each Party shall promptly report in writing to the other Party (and, prior
to the Closing, to the JRC) during the Term known or suspected commercially
relevant infringement by a Third Party of any of the Protiva Background Patents
in any field and any known or suspected infringement by a Third Party of any of
the Protiva Background Patents in the Agricultural Field of which such Party
becomes aware and shall provide the other Party with all evidence supporting or
relating to such infringement in its possession.
 
(b) Protiva shall have the sole and exclusive right to initiate an infringement
or other appropriate suit with respect to infringements or suspected
infringements of any of the Protiva Background Patents, or to take such other
actions as Protiva, in its sole discretion, deems appropriate with respect to
such infringements or suspected infringements (“Background Patent Infringement
Action”).  Protiva shall notify Licensee promptly after initiating any
Background Patent Infringement Action.
 
(c) After Closing (if Closing occurs), then with respect to any Background
Patent Infringement Action directed to infringement occurring at least in part
in the Agricultural Field: (i) Licensee may join such Infringement Action as a
party if it has standing to do so (at its own cost and expense), may retain
counsel at its own cost and expense to provide advice to Licensee regarding such
Infringement Action, and may share all information regarding the Infringement
Action provided by Protiva with such counsel, and, if Licensee has joined such
Infringement Action, such counsel shall be permitted to attend meetings,
discussions, or other activities relating to the Infringement Action on behalf
of Licensee; and (ii) Provita agrees to give due consideration to any
recommendations or suggestions of Licensee in connection with the Infringement
Action, but shall not be obligated to implement or follow any such
recommendations or suggestions.  After Closing (if Closing occurs), Protiva
shall not enter into any settlement or compromise in connection with any
Background Patent Infringement Action that would eliminate, diminish, or
otherwise modify any right, title, or interest of the Licensee in any Protiva
Intellectual Property or that would require any payments, concessions, or
otherwise bind the Licensee, without the Licensee’s prior written consent, which
consent shall not be unreasonably withheld; for the avoidance of doubt, any
settlement or compromise that permits continuation of Licensee’s rights in and
to Protiva Intellectual Property in the same manner and subject to the same
terms and conditions as set forth in this Agreement shall not require Licensee’s
prior consent.  Licensee shall provide reasonable cooperation and assistance in
connection with a Background Patent Infringement Action initiated by the
Initiating Party (including being joined as a party in such Background Patent
Infringement Action) at Protiva’s reasonable request and sole cost.
 
 
17

--------------------------------------------------------------------------------

 
5.4 Third-Party Infringement of Protiva Project Patents.
 
(a) Each Party shall promptly report in writing to the other Party (and, prior
to the Closing, to the JRC) during the Term known or suspected commercially
relevant infringement by a Third Party of any of the Protiva Project Patents in
any field and any known or suspected infringement by a Third Party of any of the
Protiva Project Patents in the Agricultural Field of which such Party becomes
aware and shall provide the other Party with all evidence supporting or relating
to such infringement in its possession.
 
(b) Protiva shall have the right, but not the obligation, to initiate an
infringement or other appropriate suit with respect to infringements or
suspected infringements of any of the Protiva Project Patents, or to take such
other actions as Protiva, in its sole discretion, deems appropriate with respect
to such infringements or suspected infringements (“Project Patent Infringement
Action”).  If Protiva declines to commence a Project Patent Infringement Action
with respect to a particular actual or threatened infringement of any issued
patent within the Protiva Project Patents (an “Identified Infringement”) within
sixty (60) days following its receipt of a written request from Licensee that it
initiate a Project Patent Infringement Action with respect to such Identified
Infringement, or if Protiva otherwise fails to confirm that it will commence a
Project Patent Infringement Action with respect to such Identified Infringement
within such sixty (60) day period, then Licensee may thereafter commence a
Project Patent Infringement Action with respect to such Identified
Infringement.  Licensee shall use reasonable best efforts to notify Protiva
prior to initiating any Project Patent Infringement Action and shall continue to
inform Protiva of the status of any Project Patent Infringement Action initiated
by Licensee, including by responding to Protiva’s reasonable requests for status
reports, providing drafts of substantive filings of Licensee prior to the due
date for such filings, and providing copies of substantive filings of any other
party to any such Project Patent Infringement Action promptly after receiving
such filings. If any monetary judgment or settlement is recovered in connection
with any Project Patent Infringement Action  initiated by Licensee or Protiva in
accordance with this Section 5.4(b), then, after Licensee or Protiva, as
applicable, recoups actual costs and reasonable expenses associated with such
Project Patent Infringement Action, (i) then if the monetary judgment or
settlement is primarily attributable to infringement in the Agricultural Field,
Licensee shall be entitled to receive from the remainder an amount equal to all
direct damages attributable to infringement in the Agricultural Field awarded in
such judgment or payable under such settlement; Protiva shall then be entitled
to receive from the remainder after such payment to Licensee, if any, an amount
equal to all direct damages attributable to infringement outside of the
Agricultural Field awarded in such judgment or payable under such settlement;
and the balance, if any, remaining after such payments to Licensee and Protiva
shall be allocated and payable [***] to Licensee and [***] to Protiva; or (ii)
if the monetary judgment or settlement is primarily attributable to infringement
outside of the Agricultural Field, Protiva shall be entitled to receive from the
remainder an amount equal to all direct damages attributable to infringement
outside of the Agricultural Field awarded in such judgment or payable under such
settlement, Licensee shall then be entitled to receive from the remainder after
such payment to Protiva, if any, an amount equal to all direct damages
attributable to infringement in the Agricultural Field awarded in such judgment
or payable under such settlement; and the balance, if any, remaining after such
payments to Protiva and Licensee shall be allocated and payable [***] to
Licensee and [***] to Protiva.
 
 
18

--------------------------------------------------------------------------------

 
(c) Protiva shall use reasonable best efforts to notify Licensee prior to
initiating any Project Patent Infringement Action and shall continue to inform
Licensee of the status of any Project Patent Infringement Action initiated by
Protiva, including by responding to Licensee’s reasonable requests for status
reports, providing drafts of substantive filings of Protiva prior to the due
date for such filings, and providing copies of substantive filings of any other
party to any such Infringement Action promptly after receiving such filings.
 
(d) Each Party (as a “Non-Initiating Party”), with respect to a Project Patent
Infringement Action initiated by the other Party (as an “Initiating Party”), may
join such Infringement Action as a party if it has standing to do so (at its own
cost and expense), may retain counsel at its own cost and expense to provide
advice to the Non-Initiating Party regarding such Infringement Action, and may
share all information regarding the Infringement Action provided by the
Initiating Party with such counsel, and, if the Non-Initiating Party has joined
such Infringement Action, such counsel shall be permitted to attend meetings,
discussions, or other activities relating to the Infringement Action on behalf
of the Non-Initiating Party.  The Initiating Party agrees to give due
consideration to any recommendations or suggestions of the Non-Initiating Party
in connection with a Project Patent Infringement Action, but shall not be
obligated to implement or follow any such recommendations or suggestions;
provided however, that the Initiating Party shall not enter into any settlement
or compromise in connection with a Project Patent Infringement Action that would
eliminate, diminish, or otherwise modify any right, title, or interest of the
Non-Initiating Party in any Protiva Intellectual Property or that would require
any payments, concessions, or otherwise bind the Non-Initiating Party, without
the Non-Initiating Party’s prior written consent, which consent shall not be
unreasonably withheld; for the avoidance of doubt, any settlement or compromise
that permits continuation of the Non-Initiating Party’s rights in and to Protiva
Intellectual Property in the same manner and subject to the same terms and
conditions as set forth in this Agreement shall not require the Non-Initiating
Party’s prior consent.  The Non-Initiating Party shall provide reasonable
cooperation and assistance in connection with a Project Patent Infringement
Action initiated by the Initiating Party (including being joined as a party in
such Project Patent Infringement Action) at the Initiating Party’s reasonable
request and sole cost.
 
5.5 Defense of Claims Brought by Third Parties.  Each Party shall promptly
notify the other Party (and, prior to the Closing, the JRC) if it becomes aware
of any claim that Licensee’s actual use or practice of Compounds or Formulations
within the Protiva Intellectual Property, or Licensee’s methods of creating or
using such Formulations or Compounds, in connection with its exercise of its
license under Section 2.1 infringes, misappropriates, or otherwise violates the
intellectual property rights of any Third Party in the Agricultural Field.  In
any such instance, the Parties shall cooperate and shall mutually agree upon an
appropriate course of action; provided, however, that in the absence of any such
agreement, (i) any such matter relating to Protiva Project Patents (such matter
a “JRC Protiva Project Infringement Matter”) shall be referred to the JRC to be
addressed in the manner set forth in the Option Agreement, and (ii) Protiva
shall have sole right to determine what action, if any, should be taken in
respect of Protiva Background Patents.  Each Party shall provide to the other
Party (and, prior to the Closing, the JRC) copies of any notices it receives
from Third Parties regarding any patent nullity actions regarding the Protiva
Background Patents or the Protiva Project Patents, any declaratory judgment
actions and any alleged infringement or misappropriation of Third Party
intellectual property rights arising out of Licensee’s use or practice of the
Protiva Intellectual Property in connection with its exercise of its license
under Section 2.1.  Each Party shall be responsible for its own costs incurred
pursuant to this Section 5.5; provided, however, that nothing in this Section
5.5 or elsewhere in this Agreement shall be deemed to eliminate, reduce, or
otherwise modify any liability or obligation of Protiva in respect of the
Protiva Intellectual Property or Licensee’s (or its Sublicensees’) use or
practice of the Protiva Intellectual Property in connection with its exercise of
its license under Section 2.1, including but not limited to any such liability
or obligation that may arise out of any representation, warranty, or covenant
made by Protiva under the Option Agreement or any other Transaction Agreement;
and provided further, however, that nothing in this Section 5.5 shall be deemed
to limit or eliminate a Party’s right to defend actions initiated by a Third
Party against such Party, except to the extent such rights may be limited under
any indemnification provisions applicable to such actions.
 
 
19

--------------------------------------------------------------------------------

 
5.6 Disclosures and Opt-In Rights Regarding Protiva Background Patents.  If,
during the Term, Protiva decides not to pay the maintenance fee, annuity fee, or
similar fee due on any Protiva Background Patent or decides to abandon or
discontinue prosecution of any Protiva Background Patent (each a “Proposed
Abandonment”) and if (a) such Proposed Abandonment will not be accompanied by
the proper filing of a continuation or continuation-in-part application for a
Protiva Background Patent and (b) there will be no remaining Protiva Background
Patent in the same country or jurisdiction in which the abandoned or
discontinued Protiva Background Patent was filed that will
substantially maintain the value of Licensee’s exclusive license under the
Protiva Background Patents in the Agricultural Field, Protiva shall notify
Licensee (and, prior to the Closing, Monsanto) at least sixty (60) days in
advance of any applicable administrative deadline, maintenance fee due date, or
response date after or upon which such Protiva Background Patent will be or
become abandoned or trigger a similar loss of rights in jurisdictions other than
the United States (the “Response Deadline”), such notice to include the Response
Deadline.  Upon written request of Licensee (or, prior to the Closing,
Monsanto), Protiva shall promptly assign to Licensee (or, prior to the Closing,
Monsanto) all of its right, title, and interest in and to such Protiva
Background Patent unless (x) such Protiva Background Patent is assigned to a
Third Party who takes all steps necessary to prevent the Proposed Abandonment
and (y) Licensee retains its license to such Protiva Background Patent on the
terms and conditions set forth in this Agreement; Protiva shall thereafter have
no further right, title, or interest in or to such Protiva Background Patent,
except that Protiva shall thereafter have a perpetual, fully paid-up,
non-exclusive right and license under such Protiva Background Patent for all
uses in the Protiva Field.  To the extent necessary or appropriate to prevent
the abandonment or similar loss of rights of a Protiva Background Patent
assigned or to be assigned to Licensee (or, prior to the Closing, to Monsanto),
Protiva shall take such other steps (including submission of filings or payments
on behalf of Licensee or Monsanto) that are reasonably requested by Licensee (or
Monsanto), at Licensee’s (or Monsanto’s) sole cost and expense.
 
 
20

--------------------------------------------------------------------------------

 
5.7 Joint Research Committee Oversight.  From and after termination of the
Option Agreement, then until the disbandment of the JRC by unanimous vote of the
JRC at any time after expiration of the last to expire Valid Claim of a Protiva
Project Patent or a Joint Project Patent (the “Continuing JRC Term”), the JRC
shall remain in existence and shall perform the functions described in this
Agreement and any other Transaction Agreements according to the general
processes and procedures set out in the Option Agreement (as such processes and
procedures may be modified by the unanimous vote of the JRC).  For the avoidance
of doubt, the JRC’s oversight of Protiva Project Patents shall terminate if this
Agreement terminates.
 
ARTICLE VI – CONFIDENTIAL INFORMATION AND PUBLICITY
 
6.1 Non-Disclosure of Confidential Information.   Each Party agrees that, for
itself and its Affiliates, until the first to occur of (i) [***] or (ii) [***],
a Receiving Party shall maintain all Confidential Information of the Disclosing
Party in strict confidence and shall not (a) disclose Confidential Information
to any third party without the prior written consent of the Disclosing Party,
except for disclosures expressly permitted below or (b) use Confidential
Information for any purpose except those explicitly licensed or otherwise
authorized or permitted by this Agreement or any other Transaction Agreement.
 
6.2 Exceptions.  The obligations in Section 6.1 will not apply with respect to
any portion of the Confidential Information that the Receiving Party can show by
competent proof: (i) was known to the Receiving Party or its Affiliates, without
any obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party; (ii) is subsequently disclosed to the
Receiving Party or its Affiliates by a Third Party lawfully in possession
thereof and without any obligation to keep it confidential or any restriction on
its use; (iii) is or otherwise becomes generally available to the public or
enters the public domain, either before or after it is disclosed to the
Receiving Party and such public availability is not the result, directly or
indirectly, of any fault of, or improper taking, use or disclosure by, the
Receiving Party or its Affiliates or anyone working in concert or participation
with the Receiving Party or its Affiliates; or (iv) has been independently
developed by employees or contractors of the Receiving Party or its Affiliates
without the aid, application or use of Confidential Information of the
Disclosing Party.  Specific Confidential Information disclosed by a Disclosing
Party will not be deemed to be within any exceptions set forth in (i), (ii), or
(iii) above merely because it is embraced by more general information to which
one or more of those exceptions may apply and provided further that no
combination of information shall be deemed to be within any such exceptions
unless the combination itself and its principle of operation are within the
public domain.  Even though Confidential Information may be within one of the
exceptions described in the preceding sentence, the Receiving Party shall not
disclose to third parties that the excepted Confidential Information was
received from the Disclosing Party.
 
6.3 Permitted Uses.  Confidential Information of a Disclosing Party may be used
by the Receiving Party in the performance of its obligations under any
Transaction Agreement, as otherwise expressly authorized in any Transaction
Agreement or as expressly authorized by the Disclosing Party in
writing.  Confidential Information that is Protiva Intellectual Property may be
used by Licensee subject to and in accordance with the provisions of this
Agreement applicable to Licensee’s license to Protiva Intellectual
Property.  Licensee shall take steps to maintain the confidentiality of such
Confidential Information that are consistent with the steps it takes to maintain
the confidentiality of its own most-valuable confidential information, but in no
event less than commercially reasonable steps; provided, however, that nothing
in this Agreement shall be deemed to eliminate, restrict, or otherwise limit
Licensee’s license to use such Confidential Information in accordance with the
terms and conditions of this Agreement, even if such use may result, directly or
indirectly, in the disclosure of such Confidential Information, so long as such
disclosures are made in a manner than complies with Section 6.4 below.
 
 
21

--------------------------------------------------------------------------------

 
6.4 Permitted Disclosures.  The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent (and only to the
extent) such disclosure is reasonably necessary in the following instances: (i)
subject to the proviso below, by any Party hereto, in order to comply with
applicable non-patent law (including any securities law or regulation or the
rules of a securities exchange in a relevant jurisdiction) and with judicial
process, if based on the reasonable advice of the Receiving Party’s counsel,
such disclosure is necessary for such compliance; (ii) subject to the proviso
below, by any Party hereto, in connection with prosecuting or defending
litigation; (iii) by any Party hereto, in connection with filing and prosecuting
Protiva Project Patents and Joint Project Patents only in a manner that complies
with such Party’s rights and obligations in connection with such matters as set
out in the Transaction Agreements; (iv) subject to the proviso below, by
Licensee, its Sublicensees, or their sublicensees in connection with any legal
or regulatory requirements related to the development, sale, offer for sale, use
or manufacture of commercial products (or potential commercial products) that
use or employ Protiva Intellectual Property, such as labeling requirements,
disclosures in connection with obtaining regulatory approvals, and the like, so
long as the discovery, development, use, manufacture, and commercialization of
such products has been and is performed in a manner that complies with the terms
and conditions of Licensee’s license to such Protiva Intellectual Property and
reasonable steps shall be taken to maintain the confidentiality of said
Confidential Information even when disclosed for legal or regulatory purposes;
(v) subject to the proviso below, by the Licensee, to its Affiliates, permitted
acquirers or assignees under the Transaction Agreements and its or any of their
research collaborators, subcontractors, lenders (but, with respect to lenders,
only Confidential Information related to the terms and conditions of the
Transaction Agreements and financial information related thereto), and each of
the Licensee’s and its Affiliates’ respective directors, employees, contractors
and agents; and (vi) subject to the proviso below, by Protiva, to its
Affiliates, permitted acquirers or assignees under the Transaction Agreements
and its or any of their research collaborators, subcontractors, lenders (but,
with respect to lenders, only Confidential Information related to the terms and
conditions of the Transaction Agreements and financial information related
thereto), and Protiva’s and its Affiliates’ respective directors, employees,
contractors and agents, provided, that (a) with respect to clause (i), (ii) and
(iv) where legally permissible, (1) the Receiving Party shall notify the
Disclosing Party of the Receiving Party’s intent to make any disclosure pursuant
thereto sufficiently prior to making such disclosure so as to allow the
Disclosing Party adequate time to take whatever action it may deem appropriate
to protect the confidentiality of the information to be disclosed, and (2)
consistent with applicable law or regulation, the Disclosing Party shall have
the right to suggest reasonable changes to the disclosure to protect its
interests and the Receiving Party shall not unreasonably refuse to include such
changes in its disclosure, and (b) with respect to clause (v) and (vi), each
Person to whom Confidential Information is disclosed must be bound prior to
disclosure by confidentiality and non-use restrictions at least as restrictive
as those contained in this Agreement (other than investment bankers, investors
and lenders, who must be bound prior to disclosure by commercially reasonable
obligations of confidentiality).
 
 
22

--------------------------------------------------------------------------------

 
ARTICLE VII – INDEMNIFICATION AND INSURANCE
 
7.1 Protiva Indemnification.  Protiva agrees to indemnify Licensee and its
Affiliates, and their respective agents, directors, officers, employees,
representatives, successors and permitted assigns (the “Licensee Indemnitees”)
against and to hold each of them harmless from any and all losses, costs,
damages, fees or expenses (“Losses”) actually incurred or suffered by an
Licensee Indemnitee to the extent arising out of or in connection with any
claim, suit, demand, investigation or proceeding brought by a Third Party based
on any breach of any representation, warranty or covenant by Protiva under this
Agreement or Protiva’s gross negligence or willful misconduct.  The foregoing
indemnification shall not apply to the extent that any Losses are due to (a) a
breach of any of Licensee’s representations, warranties, covenants and/or
obligations under this Agreement or (b) Licensee’s gross negligence or willful
misconduct.
 
7.2 Licensee Indemnification.  Licensee agrees to indemnify Protiva and its
Affiliates, and their respective agents, directors, officers, employees,
representatives, successors and permitted assigns (the “Protiva Indemnitees”)
against and to hold each of them harmless from any and all Losses actually
incurred or suffered by a Protiva Indemnitee to the extent arising out of or in
connection with (a) any claim, suit, demand, investigation or proceeding brought
by a Third Party based on (i) any breach of any representation, warranty or
covenant by Licensee under this Agreement, or (ii) Licensee’s gross negligence
or willful misconduct, or (b) a Third Party’s direct damages resulting from any
development or Commercialization of any Product or products or processes that
use or employ Protiva Intellectual Property.  In addition to the limitations set
forth in the preceding sentence, the foregoing indemnification obligations shall
not apply to the extent that any Losses are due to (x) a breach of any of
Protiva’s representations, warranties, covenants and/or obligations under this
Agreement, (y) Protiva’s gross negligence or willful misconduct, or (z) any of
the following occurring prior to or at Closing (if Closing occurs): (A) any
breach of any representation, warranty or covenant by Licensee under this
Agreement; (B) Licensee’s gross negligence or willful misconduct; or (C) a
breach of any of Protiva’s representations, warranties, or covenants directed to
Protiva Intellectual Property or the Protiva License under the Option Agreement.
 
 
23

--------------------------------------------------------------------------------

 
7.3 Tender of Defense; Counsel.  Any Person (the “Indemnified Party”) seeking
indemnification under Article VII agrees to give prompt notice in writing to the
other Party (the “Indemnifying Party”) of the assertion of any claim or the
commencement of any action by any third party (a “Third Party Claim”) in respect
of which indemnity may be sought under such section.  Such notice shall set
forth in reasonable detail such Third Party Claim and the basis for
indemnification (taking into account the information then available to the
Indemnified Party).  The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have materially and adversely prejudiced the
Indemnifying Party.  The Indemnifying Party shall be entitled to participate in
the defense of any Third Party Claim and shall, upon its written confirmation of
its obligation to indemnify the Indemnified Party in accordance with this
Article VII, be entitled to control and appoint lead counsel reasonably
satisfactory to the Indemnified Party for such defense by written notice to the
Indemnified Party within twenty (20) calendar days after the Indemnifying Party
has received notice of the Third Party Claim, in each case at its own expense;
provided, however, that the Indemnifying Party must conduct the defense of the
Third Party Claim actively and diligently thereafter in order to preserve its
rights in this regard.  The Indemnifying Party shall not be entitled to assume
or maintain control of the defense of any Third Party Claim and shall pay the
fees and expenses of one counsel retained by the Indemnified Party if:  (a) the
Third Party Claim relates to or arises in connection with any criminal
proceeding, action, indictment or allegation, (b) the Third Party Claim seeks an
injunction or equitable relief against a Indemnified Party or any of its
Affiliates, or (c) the Indemnifying Party has failed or is failing to prosecute
or defend vigorously the Third Party Claim.  Each Indemnified Party shall obtain
the prior written consent of the Indemnifying Party, such consent not to be
unreasonably withheld, delayed or conditioned, before entering into any
settlement of a Third Party Claim.  Notwithstanding the foregoing, the
Indemnifying Party shall not be entitled to enter into or approve any settlement
of a Third Party Claim without the consent of the Indemnified Party (which may
be withheld in its sole discretion), if the settlement (a) does not expressly
unconditionally release all applicable Indemnified Parties and their Affiliates
from all Liabilities with respect to such Third Party Claim or (b) imposes
injunctive or other equitable relief against the Indemnified Party or any of its
Affiliates, (c) involves any admission of criminal or similar liability, or (d)
involves any monetary damages that may not be fully covered by the Indemnifying
Party.  In the event that the Indemnifying Party fails to assume the defense of
the Third Party Claim in accordance with this Section 7.3, (a) the Indemnified
Party may defend against the Third Party Claim in any manner it reasonably may
deem appropriate, and (b) the Indemnifying Party will remain responsible for any
Losses of the Indemnified Party as a result of such Third Party Claim.  In
circumstances where the Indemnifying Party is controlling the defense of a Third
Party Claim in accordance with this Section 7.3, the Indemnified Party shall be
entitled to participate in the defense of any Third Party Claim and to employ
separate counsel of its choice for such purpose, in which case the fees and
expenses of such separate counsel shall be borne by such Indemnified
Party.   Notwithstanding anything herein to the contrary, in circumstances where
there is a conflict of interest that would reasonably make it inappropriate
under applicable standards of professional conduct to have common counsel for
the Indemnifying Party and the Indemnified Party, the Indemnified Party shall be
entitled to employ separate counsel, that is reasonably acceptable to the
Indemnifying Party, and the Indemnifying Party shall pay the reasonable fees and
expenses of such separate counsel.  Each Party shall cooperate, and cause their
respective Affiliates to cooperate in all reasonable respects, in the defense or
prosecution of any Third Party Claim and shall furnish or cause to be furnished
such records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials or appeals, as may be reasonably requested in
connection therewith.
 
7.4 Insurance.  Each Party shall maintain insurance, including product liability
insurance, with respect to its activities under this Agreement regarding
Products in such amount as such Party customarily maintains with respect to
similar activities for its other products. Each Party shall maintain such
insurance for so long as it continues its activities under this Agreement, and
thereafter for so long as such Party customarily maintains insurance for itself
covering similar activities for its other products.  Notwithstanding the
foregoing, the Parties agree that during such time that Licensee is an Affiliate
of Protiva, Licensee shall have satisfied its obligations under this Section 7.4
provided it is covered by Protiva’s existing insurance policies.
 
 
24

--------------------------------------------------------------------------------

 
ARTICLE VIII – TERM AND TERMINATION
 
8.1 Term.  The term of this Agreement (the “Term”) shall begin on the Effective
Date and, unless terminated earlier as provided herein, shall continue in
perpetuity.
 
8.2 Limitations on Termination Rights.  Prior to the first to occur of the
Closing or the termination of the Option Agreement, this Agreement shall not and
may not be terminated by either Party for any reason.  If the Option Agreement
terminates and the Closing has not occurred prior to such termination, Protiva
may terminate this Agreement in its sole discretion by written notice to
Licensee.
 
8.3 Post-Closing Termination for Material Breach .   If the Closing occurs, then
in the event of a material breach of this Agreement by Licensee after the
Closing, Protiva may provide notice to Licensee setting forth the nature of the
breach and a description of the facts underlying the breach sufficient to
identify the breach.  If Licensee has not cured such breach or proposed a
reasonably satisfactory plan to cure or otherwise remedy such breach within
ninety (90) days from the date of receipt of such notice of breach, Protiva may
provide a notice of termination to Licensee and this Agreement shall terminate
ninety (90) days after such notice of termination unless the breach is cured to
the reasonable satisfaction of Protiva or unless Licensee has begun to implement
a reasonably satisfactory plan to cure or otherwise remedy such breach within
ninety (90) days from the receipt of such notice of
termination.   Notwithstanding the foregoing, or any termination of Licensee’s
license pursuant to Section 8.5 below, with respect to any sublicense entered
into by Licensee for which the Sublicensee is not the cause of the material
breach that resulted in the termination of this Agreement, then upon the
assignment to Protiva of all rights of Licensee under such sublicense, Protiva
shall assume those obligations of Licensee to such Sublicensee under such
sublicense that are within the scope of Protiva’s obligations to Licensee under
this Agreement; all other obligations to the Sublicensee under such sublicense,
and all liabilities of Licensee to such Sublicensee, shall remain the sole and
exclusive obligations and liabilities of Protiva, and nothing in this Section
8.3 shall be deemed to expand, increase, or otherwise modify Protiva’s
obligations or liabilities under this Agreement.
 
8.4 Challenges of Protiva’s Patents.  If Licensee or any of its Affiliates shall
(a) commence or participate in any action or proceeding (including any patent
opposition or re-examination proceeding), or otherwise assert in writing any
claim, challenging or denying the validity of any of the Protiva Background
Patents or Protiva Project Patents or any claim thereof or (b) actively assist
any other Person in bringing or prosecuting any action or proceeding (including
any patent opposition or re-examination proceeding) challenging or denying the
validity of such Patents or any claim thereof, Protiva will have the right to
give notice to Licensee (which notice must be given, if at all, within ninety
(90) days after Tekmira’s CEO first learns of the foregoing) that the licenses
granted by Protiva to such Patent will terminate in ninety (90) days following
such notice, and, unless Licensee and/or its Affiliate, as applicable, withdraws
or causes to be withdrawn all such challenge(s) within such ninety-day period,
such licenses will so terminate.
 
 
25

--------------------------------------------------------------------------------

 
8.5 Rights in Bankruptcy.  Each Party (the “Insolvent Party”) shall promptly
notify the other Party (the “Solvent Party”) in writing upon the initiation of
any proceeding in bankruptcy, reorganization, dissolution, liquidation or
arrangement for the appointment of a receiver or trustee to take possession of
the assets of the Insolvent Party or similar proceeding under the law for
release of creditors by or against the Insolvent Party or if the Insolvent Party
shall make a general assignment for the benefit of its creditors.  To the extent
permitted by Applicable Law, if the applicable circumstances described above
shall have continued for ninety (90) days undismissed, unstayed, unbonded and
undischarged, the Solvent Party may terminate this Agreement upon written notice
to the Insolvent Party at any time.  If Protiva is the Insolvent Party, the
rights and remedies granted to Licensee (as the Solvent Party) pursuant to this
Section 8.5 shall be in addition to, and not in lieu of, Licensee’s rights and
remedies under Section 2.5 above.
 
8.6 Consequences of Termination; Survival.
 
(a) In the event this Agreement is properly terminated in accordance with its
terms, then except as provided in the Protiva-Monsanto Services Agreement,
Licensee’s rights and licenses under the Protiva Intellectual Property shall
terminate upon the effective date of such termination.  Termination of this
Agreement shall not relieve the Parties of any obligation accruing prior to or
upon such expiration or termination and the provisions of ARTICLE I –
(Definitions), ARTICLE VI – (Confidential Information), ARTICLE VII –
(Indemnification), and ARTICLE IX – (Miscellaneous) shall survive any expiration
or termination of this Agreement.
 
(b) Notwithstanding anything to the contrary contained in this Agreement, if it
is determined that Protiva has breached its representation and warranty in
Section 9.1(b)(iii), Licensee’s sole and exclusive remedy shall be to require
Tekmira or its Affiliate, as applicable, to grant to Licensee a license under
its Patents or Know-How for all purposes in the Agricultural Field and such
Patents and/or Know-How shall thereafter be included within Protiva Intellectual
Property for all purpose of this Agreement.
 
8.7 Remedies. The Parties acknowledge and agree that, in the event of a breach
or a threatened breach by either Party of this Agreement for which it will have
no adequate remedy at law, the other Party may suffer irreparable damage and,
accordingly, shall be entitled to injunctive and other equitable remedies to
prevent or restrain such breach or threatened breach, in addition to any other
remedy they might have at law or at equity. In the event of a breach or
threatened breach by a Party of any such provision, the other Party shall be
authorized and entitled to obtain from any court of competent jurisdiction
injunctive relief, whether preliminary or permanent, arising from such breach,
which rights shall be cumulative and in addition to any other rights or remedies
to which the other Party may be entitled in law or equity.
 
ARTICLE IX – MISCELLANEOUS
 
9.1 Representations and Warranties.
 
(a) Mutual Representations and Warranties by Protiva and Licensee.
 
 
26

--------------------------------------------------------------------------------

 
(i) Each Party hereby represents and warrants to the other Party as of the
Effective Date:
 
(a) It is duly organized and validly existing under the laws of the jurisdiction
of its incorporation or formation, and has all necessary power and authority to
conduct its business in the manner in which it is currently being conducted, to
own and use its assets in the manner in which its assets are currently owned and
used, and to enter into and perform its obligations under this Agreement.
 
(b) The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of such Party and its Board of
Directors and no consent, approval, order or authorization of, or registration,
declaration or filing with any Third Party or Governmental Authority is
necessary for the execution, delivery or performance of this Agreement.
 
(c) This Agreement constitutes the legal, valid and binding obligation of such
Party, enforceable against it in accordance with its terms, subject to (A) laws
of general application relating to bankruptcy, insolvency and the relief of
debtors, and (B) rules of law governing specific performance, injunctive relief
and other equitable remedies.
 
(d) It has never approved or commenced any proceeding, or made any election
contemplating, the winding up or cessation of its business or affairs or the
assignment of material assets for the benefit of creditors.  To such Party’s
knowledge, no such proceeding is pending or threatened.
 
(ii) Each Party acknowledges and agrees that the other Party has not made any
representation or warranty under this Agreement that it has or can provide all
the rights that are necessary or useful to Research, Develop or Commercialize a
Product; provided, however, that nothing in this Section 9.1(a)(ii) or elsewhere
in this Agreement shall be deemed to eliminate, reduce, or otherwise modify any
liability or obligation of Protiva or Licensee that may arise out of any
representation, warranty, or covenant made by Protiva or Licensee under the
Option Agreement or any other Transaction Agreement.
 
(iii) Each Party represents and warrants to the other Party that as of the
Effective Date and as of Closing it has the right to grant to such other Party,
its Affiliates and Sublicensees the licenses granted hereunder and has not
granted any conflicting rights to any other Person.
 
(b) Protiva Representations, Warranties, and Covenants.  Protiva hereby
represents, warrants, and covenants to Licensee that:
 
(i) To Protiva’s Knowledge, except as set forth on Schedule 9.1(b), the
conception, development and reduction to practice of the Protiva Intellectual
Property licensed to Licensee under this Agreement did not constitute or involve
the infringement, misappropriation, or other violation of trade secrets or other
rights (including intellectual property rights) or property related to
polynucleotide delivery in biological systems of any Person anywhere in the
Territory.
 
 
27

--------------------------------------------------------------------------------

 
(ii) If a Compound or Formulation is provided or created by Protiva or its
Affiliate in connection with the Research Program, the use and employment of
which as contemplated by the Research Program or this Agreement (including but
not limited to in connection with the development, Manufacture, or
Commercialization of any Product or the development, manufacture, or
commercialization of any other product or process that uses or employs Protiva
Intellectual Property) would, to the Knowledge of Protiva, infringe upon
or  misappropriate or otherwise violate the Intellectual Property of any Third
Party, then Protiva shall promptly (and, in any event, prior to or
contemporaneously with providing such Compound or Formulation to Monsanto under
the Protiva-Monsanto Services Agreement) provide written notice thereof to the
JRC;
 
(iii) Except for the Tekmira Patents, as of the Effective Date, neither Tekmira
nor any of its Affiliates (other than Protiva) owns or Controls (including by
joint ownership) any Patents or Know-How relevant to or useful in the
composition, formulation, or manufacture of Compounds and/or Formulations and
their use in the Agricultural Field;
 
(iv) Neither Protiva nor any of its Affiliates has assigned, transferred,
conveyed or otherwise encumbered its right, title and interest in the Protiva
Intellectual Property in a manner that conflicts with any rights granted to
Licensee hereunder;
 
(v) In the provision of Services under this Agreement, and except as disclosed
in accordance with Section 9.1(b)(ii) above, Protiva will not Knowingly
infringe, misappropriate, or otherwise violate any trade secrets or other rights
(including intellectual property rights) or property of any Person anywhere in
the Territory; and
 
(vi) During the Term, neither Tekmira nor any of its Affiliates will grant a
license, sublicense or other right, title, or interest in or to any Patents or
Know-How it owns or Controls (including by joint ownership) as of the Effective
Date to any Third Party for use in the Agricultural Field.
 
(vii) Notwithstanding Sections 9.1(b)(i) and 9.1(b)(v) above, Licensee agrees
and acknowledges that Protiva makes no representation, warranty or covenant
regarding whether any nucleic acid molecules provided by Monsanto and used by
Protiva in the performance of the Research Plan, or used by Licensee in
connection with the development, Manufacture, or Commercialization of any
Product or the development, manufacture, or commercialization of any other
product or process that uses or employs Protiva Intellectual Property infringe,
misappropriate, or otherwise violate the trade secrets or other rights
(including intellectual property rights) or property of any Person anywhere in
the Territory.
 
(c) Warranty Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OR
CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH
RESPECT TO ANY INTELLECTUAL PROPERTY, PRODUCTS, GOODS, RIGHTS OR OTHER SUBJECT
MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS ALL IMPLIED CONDITIONS,
REPRESENTATIONS, AND WARRANTIES, INCLUDING WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT OR
VALIDITY OF PATENT RIGHTS WITH RESPECT TO ANY AND ALL OF THE FOREGOING.  EACH
PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT,
MANUFACTURE OR COMMERCIALIZATION OF ANY PRODUCT PURSUANT TO THIS AGREEMENT SHALL
BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO ANY SUCH
PRODUCT SHALL BE ACHIEVED.  Nothing in this Section 9.1(c) or elsewhere in this
Agreement shall be deemed to eliminate, reduce, or otherwise modify any
liability or obligation of Protiva or Licensee that may arise out of any
representation, warranty, or covenant made by Protiva or Licensee under the
Option Agreement or any other Transaction Agreement.
 
 
28

--------------------------------------------------------------------------------

 
9.2 Force Majeure.  Except with respect to payment obligations, a Party shall
neither be held liable or responsible to any other Party, nor be deemed to have
defaulted under or breached this Agreement, for failure or delay in fulfilling
or performing any term of this Agreement to the extent, and for so long as, such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, including fire, floods, embargoes, power shortage
or failure, acts of war (whether war be declared or not), insurrections, riots,
terrorism, civil commotions, strikes, lockouts or other labor disturbances, acts
of God or any acts, omissions or delays in acting by any Governmental Authority
or any other Party, and such affected Party promptly begins performing under
this Agreement once such causes have been removed.
 
9.3 Consequential Damages.  UNDER NO CIRCUMSTANCES WILL ANY PARTY BE LIABLE TO
ANY OTHER PARTY WITH RESPECT TO THE PROVISION OF THE SERVICES HEREUNDER FOR ANY
CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE, INCIDENTAL OR SIMILAR DAMAGES,
WHETHER FORESEEABLE OR UNFORESEEABLE AND REGARDLESS OF THE CAUSE OF ACTION FROM
WHICH THEY ARISE, INCLUDING, WITHOUT LIMITATION, CLAIMS FOR LOSS OF GOODWILL OR
LOST PROFITS, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
OCCURRING.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 9.3 IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OF A PARTY OR
DAMAGES AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE
VI OR ANY DAMAGES THAT MAY BE AVAILABLE TO A PARTY AS A RESULT OF ANOTHER
PARTY’S BREACH OF ITS OBLIGATIONS UNDER ANY OTHER TRANSACTION AGREEMENT, SUBJECT
TO THE LIMITATIONS SET FORTH THEREIN.
 
9.4 Assignment.  Licensee may not assign or otherwise transfer this Agreement or
any of its rights and obligations under this Agreement prior to the earlier of
the Closing or the termination of the Option Agreement; provided, however, that
Licensee may freely assign its rights and obligations hereunder to Monsanto upon
the Closing so long as (a) Monsanto Canada exercises the Call Option and (b)
Monsanto Canada expressly assumes in writing Licensee’s rights and obligations
herein.  Protiva may not assign or otherwise transfer this Agreement or any of
its rights and obligations under this Agreement at any time without the prior
written consent of Monsanto.  Any purported transfer or assignment in
contravention of this Section 9.4 shall, at the option of the non-assigning
Party, be null and void and of no effect.  This Agreement shall be binding upon
and inure to the benefit of the Parties and their permitted successors and
assigns.   No assignment by Protiva or any of its Affiliates of any right,
title, or interest in or to the Protiva Intellectual Property shall extinguish,
limit, or otherwise modify any rights granted to Licensee in or to such Protiva
Intellectual Property, or the exclusivity of such rights.
 
 
29

--------------------------------------------------------------------------------

 
9.5 Notices.
 
Notices to Licensee shall be addressed to:
 
Protiva Agricultural Development Company Inc.
c/o Protiva Pharmaceuticals Corporation
100-8900 Glenlyon Parkway
Burnaby, B.C.
Canada V5J 5J8
Attention: President & CEO
Facsimile No.: (604) 630-5103
 
Notices to Protiva shall be addressed to:
 
Protiva Pharmaceuticals Corporation
100-8900 Glenlyon Parkway
Burnaby, B.C.
Canada V5J 5J8
Attention: President & CEO
Facsimile No.: (604) 630-5103
 
Notices to Tekmira shall be addressed to:
 
Tekmira Pharmaceuticals Corporation
100-8900 Glenlyon Parkway
Burnaby, B.C.
Canada V5J 5J8
Attention: President & CEO
Facsimile No.: (604) 630-5103
 
In each case with copy to:
 
Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York,  NY  10019
Attention:        R. King Milling
Facsimile No.: (212) 506-5151
 
Either Party may change its address by giving notice to the other Party in the
manner provided in this Section 9.5.  Any notice required or provided for by the
terms of this Agreement shall be in writing and shall be (a) sent by certified
mail, return receipt requested, postage prepaid, (b) sent via a reputable
international express courier service, or (c) sent by facsimile transmission,
with a copy by regular mail.  The effective date of the notice shall be the
actual date of receipt by the Receiving Party.
 
 
30

--------------------------------------------------------------------------------

 
9.6 Independent Contractors.  It is understood and agreed that the relationship
between the Parties is that of independent contractors and that nothing in this
Agreement shall be construed as authorization for either Party to act as the
agent for the other Party.
 
9.7 Governing Law; Jurisdiction.  This Agreement shall be governed and
interpreted in accordance with the substantive laws of the State of New York,
excluding its conflicts of laws principles.  In the event any action shall be
brought to enforce or interpret the terms of this Agreement, the Parties agree
that such action will be brought in the State or Federal courts located in New
York, New York.  Each of the Parties hereby irrevocably submits with regard to
any action or proceeding for itself and in respect to its property, generally
and unconditionally, to the nonexclusive jurisdiction of the aforesaid
courts.  Each of the Parties hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any action
or proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to lawfully serve process, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (c) to the fullest extent permitted by Applicable Law, that (i)
the suit, action or proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper, and (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
 
9.8 Severability.  In the event that any provision of this Agreement is held by
a court of competent jurisdiction to be unenforceable because it is invalid or
in conflict with any law of the relevant jurisdiction, the validity of the
remaining provisions shall not be affected and the rights and obligations of the
Parties shall be construed and enforced as if the Agreement did not contain the
particular provisions held to be unenforceable, provided that the Parties shall
negotiate in good faith a modification of this Agreement with a view to revising
this Agreement in a manner which reflects, as closely as is reasonably
practicable, the commercial terms of this Agreement as originally signed.
 
9.9 No Implied Waivers.  The waiver by either Party of a breach or default of
any provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of either Party to exercise or avail itself of
any right, power or privilege that it has or may have hereunder operate as a
waiver of any right, power or privilege by such Party.
 
9.10 Headings.  The headings of articles and sections contained this Agreement
are intended solely for convenience and ease of reference and do not constitute
any part of this Agreement, or have any effect on its interpretation or
construction.
 
9.11 Entire Agreement; Amendment.  This Agreement (along with the attachments)
and the other Transaction Agreements contain the entire understanding of the
Parties with respect to the subject matter hereof and thereof and supersede and
replace any and all previous arrangements and understandings, whether oral or
written, between the Parties with respect to the subject matter hereof and
thereof.  This Agreement (including the attachments hereto) may be amended only
by a writing signed by (a) each of the Parties and (b) Monsanto Canada.
 
 
31

--------------------------------------------------------------------------------

 
9.12 Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.
 
9.13 No Third-Party Beneficiaries.  Except as expressly contemplated herein, no
Third Party, including any employee of any Party to this Agreement, shall have
or acquire any rights by reason of this Agreement; provided, however, that
Monsanto Canada shall be an express third party beneficiary of this Agreement.
 
9.14 Further Assurances.  Each Party shall provide such further documents or
instruments required by the other Party as may be reasonably necessary or
desirable to give effect to the purpose of this Agreement and carry out its
provisions.
 
9.15 Performance by Affiliates.  Either Party may use one or more of its
Affiliates to perform its obligations and duties hereunder and Affiliates of a
Party are expressly granted certain rights herein; provided that each such
Affiliate shall be bound by the corresponding obligations of such Party and the
relevant Party shall remain liable hereunder for the prompt payment and
performance of all their respective obligations hereunder.
 
9.16 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
 
[Signature Page Follows]
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Licensee and Protiva have set their hands to this License
and Services Agreement as of the date first written above.
 

PROTIVA AGRICULTURAL DEVELOPMENT COMPANY, INC.             By:     Name:  
Title:               TEKMIRA PHARMACEUTICALS CORPORATION             By:    
Name:   Title:               PROTIVA BIOTHERAPEUTICS INC.             By:    
Name:   Title:  

 
 
 
 
[Signature Page to Monsanto License and Services Agreement]
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 


 
[***]
 